The opinion of the Court was delivered by
Fenner, J.
Defendant was sued for a license of five dollars under allegations that he “is conducting the business of butcher in the Ninth Street Market without any license, and that Ms gross receipts exceed $1000.”
He opposed the rule on three grounds :
1. That it disclosed no cause of action.
2. That the license law imposed no license upon a butcher.
3. That defendant is a laborer and follows a mechanical pursuit, and is exempt under art. 206 of the Constitution.
The law' imposes a license upon “ every business of selling at retail.” A person conducting tlie business of butcher in a public market, ordinarily sells meat at retail.
In absence of any noté of evidence found in the transcript, it may well be that testimony offered without objection, may bave satisfied the court that defendant was pursuing the very kind of business contemplated by the statute.
A butcher may be, in certain circumstances, a laborer or mechanic, in so far as he slaughters and, dresses the meat of animals, but as such business cannot be lawfully conducted in the public markets of New Orleans, and as butchers may and do conduct the business of selling meats in such markets, non constat that the evidence may not have established to the satisfaction of the court below that defendant was engaged in the latter business in such manner as to be liable for the license.
Judgment affirmed.